Birdzell, J.
(concurring). I concur in the opinion of Mr. Justice Grace and in his statement of the reasons for the issuance of the writ, with, however, a minor exception. It will be noticed that the governor’s proclamation allows ample time for the operation of the statutory provisions Respecting the time of filing, and it refers specifically to a section of the statute (§ 501, Rev. Codes 1899). This section in turn speaks, as indicated in the principal opinion, upon the manner of filing petitions *635or nominations with the secretary of state, referring to other sections which recognize the use of the mails. It seems to me, therefore, that the proclamation should be construed in the light of existing provisions of law in determining the sufficiency of the filing as to manner. This is both a reason for holding the filing sufficient in the instant case, as is demonstrated in the principal opinion, and, to my mind, for refraining from expressing any opinion as to the legality of calling a special election to be held within a period that would not admit of certification or advertisement for the statutory period. I therefore express no opinion upon the question as to the applicability of other sections not here in controversy to special elections, or as to the legality of special elections called to be held within such time as would not meet certain general statutory requirements.
In concurring I also deem it proper to say that since the principal opinion was prepared in this case, an amended return and answer has been filed, in which the respondents have expressed their willingness to place the name of the relator upon the ballot. But since the case had already been submitted before this amended answer was filed, I deem it proper for the court to express its opinion upon the questions raised, especially as counsel for the relator has had no opportunity to consider the amended return, and as there is but a short time remaining before the election.
Christianson, Ch. J.
In this case the governor of the state issued a proclamation, calling a special election for the election of a senator in the twenty-second legislative district. The proclamation required that petitions for nomination “be filed not later than 11 o'clock on the 25th day of October, 1919, tuith the county auditor and secretary of state." The relator, Peterson, on October 25j 1919, caused a nominating petition to be filed with the county auditor and mailed to the secretary of state by registered mail. The secretary of state.received the petition on the 27th day of October, 1919. The question arose whether the petition was presented within the time prescribed by law.
In the original return the respondents asserted that the petition was not received in time, and they refused to recognize the petition. But in a subsequent return they have informed the court that there was only one other nominating petition presented, viz., the petition of one B. J. *636Beisel; that said Beisel has requested such officers that the name of the relator be placed upon the ballot as a candidate; that in view of this, and other circumstances, the secretary of state expresses “his entire willingness to certify the name of C. P. Peterson to the county auditor of Towner county as having been nominated as a candidate for state senator by petition;” and “said Forrest Vaughan, county auditor of Towner county, expresses his willingness to place the said name upon the official ballot.” • Hence, it appears that the respondents will place the name of the relator upon the ballot, even though this court decided that there was no duty incumbent upon them to do so. In these circumstances the questions of statutory constructions raised, and attempted to be decided, have really become moot, and I deem it wholly unnecessary to express any opinion thereon.
Nor can I see what has been accomplished by the opinions which purport to decide such questions, unless it be to demonstrate the necessity of some appropriate legislative action on the subject of special elections. For, while my associates agree on the general result, and three of them agree on some of the legal propositions discussed in the principal opinion, apparently no three members are agreed upon all that is said upon the subject in that opinion.
I do not see, however, how the respondents could very well have interpreted the governor’s proclamation otherwise than they did. The governor said that the petitions should “ be filed not later than 11 o’clock on the 25th day of October, 1919.” The word “filed,” as so used, has a well-settled, definite meaning. All dictionaries are agreed that to file a paper on the part of a party means to actually deliver the paper into the official custody of the designated officer. See Webster’s Int. Diet, and Black’s Law Diet. Nor is there anything in our statutes relative to elections which changes the meaning of the word “file.” Section 199, Eev. Codes 1899 (§ 910, Comp. Laws 1913), merely makes it the duty of the president and secretary of a nominating convention to prepare a proper certificate of nomination and deliver the same to the secretary of state, either “by registered mail or in person, without charge.”